In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Cozzens, Jr., J.), entered January 13, 2003, which, upon a jury verdict in her favor on the issue of liability and upon the granting of the defendants’ motion, in effect, pursuant to CPLR 4401 to dismiss the complaint for failure to establish a prima facie case, made at the close of the plaintiffs case and renewed at the close of trial, dismissed the complaint. Justice Howard Miller has been substituted for Justice Robert W. Schmidt (see 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed, with costs.
The plaintiff allegedly was injured when she slipped and fell on a linoleum floor in the defendants’ home, after her daughter, the defendant Zandra Lawrence, mopped an area of the floor. The plaintiff testified that she did not see any substance on the floor before, during, or after her fall, and merely speculated that she slipped because the floor had just been mopped.
Under these circumstances, the Supreme Court properly granted the defendants’ motion to dismiss, made at the close of the plaintiffs case and renewed after the jury rendered a verdict in favor of the plaintiff (see Fielding v Rachlin Mgt. Corp., 309 AD2d 894 [2003]; Malanga v City of New York, 300 AD2d 549 [2002]; Greenberg v New York City Tr. Auth., 290 AD2d 412, 413 [2002]). Krausman, J.P., H. Miller, Cozier and Mastro, JJ., concur.